Notice of Allowability

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua A. Friedman (Reg. 76079) on 02/09/2022.

The application has been amended as follows: 
	Please amend claims 13 and 27-28 as following:

13. (Currently Amended) An automaton for treating a surface for treatment, the automaton comprising a treatment device having a movable end configured to treat an inside surface of a building such as a surface walls, facades, and/or ceilings, and an interface configured to indicate to the automaton the surface that is to be treated, wherein the interface comprises a screen configured to display a representation of at least a portion of the surroundings in which the surface for treatment is to be found, on the basis of data obtained from the surroundings or from a digital file of the surroundings in two or three dimensions, and wherein the interface is configured to enable a person to select the surface for treatment on the representation displayed on defining at least one closed outline on the representation displayed on the screen in order to define a defined surface, and wherein the interface is configured to identify at least one singularity in the portion of the surroundings displayed on the screen and wherein the interface is configured to automatically modify the outline defined by the person, so as to make the outline match 

27. (Previously Presented) The automaton according to claim 13, wherein the interface is configured to enable a person to exclude at least a portion of said defined surface that is not to be treated by making a closed outline on the representation displayed on the screen in order to define a defined portion situated inside said defined surface.  

28. (Currently Amended) The automaton according to claim 13, wherein said at least one singularity in the portion of the surroundings displayed on the screen is one or more corners or one or more edges.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 13 is the inclusion of the limitation, " An automaton for treating a surface for treatment, the automaton comprising a treatment device having a movable end configured to treat an inside surface of a building such as a surface walls, facades, and/or ceilings…wherein the interface is configured to enable a person: to select the surface for treatment by defining at least one closed outline on the representation displayed on the screen in order to define a defined surface, and wherein the interface is configured to identify at least one singularity in the portion of the surroundings displayed on the screen and wherein the interface is configured to automatically modify the outline defined by the person, so as to make the outline match with one or more of said singularities, in case there is at least one singularity in proximity of said outline." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 13.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 14-16, 19-22, 24-29, and 31-32 depending on claim 13 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN S LEE/Primary Examiner, Art Unit 2177